 



Exhibit 10.1
FOURTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT
AND AMENDMENT TO REIMBURSEMENT AGREEMENT
          This Amendment, dated as of January 27, 2006, is made by and between
ZILA NUTRACEUTICALS, INC., an Arizona corporation (“ZN”), ZILA BIOTECHNOLOGY,
INC., an Arizona corporation (“ZB”), ZILA PHARMACEUTICALS, INC., a Nevada
corporation (“ZP”), ZILA SWAB TECHNOLOGIES, INC., an Arizona corporation (“ZS”),
(collectively, jointly and severally the “Borrower”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, acting through its WELLS FARGO BUSINESS CREDIT operating
division (the “Lender”).
Recitals
          The Borrower and the Lender are parties to a Credit and Security
Agreement dated as of February 6, 2004, as amended from time to time (the
“Credit Agreement”). Capitalized terms used in these recitals have the meanings
given to them in the Credit Agreement unless otherwise specified.
          ZN (successor by merger to Oxycal Laboratories, Incorporated) and
Lender are the parties to that certain Reimbursement Agreement dated as of
February 4, 2004 (the “Reimbursement Agreement”).
          The Borrower as to the Credit Agreement, and ZN, as to the
Reimbursement Agreement, have requested that certain amendments be made to said
agreements, which the Lender is willing to make pursuant to the terms and
conditions set forth herein.
          NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements herein contained, it is agreed as follows:
          1. Credit Agreement Amendments. The Credit Agreement is hereby amended
as follows:
               (a) The definition of “Borrowing Base” contained in Section 1.1
of the Credit Agreement is hereby deleted and replaced as follows:
“Borrowing Base” means at any time the lesser of:
(a) the Maximum Line; or
(b) subject to change from time to time in the Lender’s sole discretion, the
lesser of (A) 70% of Eligible Accounts or (B) $10,000,000.00.
               (b) The definition of “Floating Rate” contained in Section 1.1 of
the Credit Agreement is hereby deleted and replaced as follows:
“Floating Rate” means an annual interest rate equal to the sum of the Base Rate
plus three percent (3.0%), which interest rate shall change when and as the Base
Rate changes.

- 1 -



--------------------------------------------------------------------------------



 



               (c) Section 2.11(c) of the Credit Agreement is hereby deleted and
replaced as follows:
     (c) Letter of Credit Fees. The Borrower agrees to pay the Lender a fee with
respect to each Letter of Credit, if any, accruing on a daily basis and computed
at the annual rate of four and one-half percent (4.5%) of the aggregate amount
that may then be drawn under it assuming compliance with all conditions for
drawing (the “Aggregate Face Amount”), from and including the date of issuance
of such Letter of Credit until such date as such Letter of Credit shall
terminate by its terms or be returned to the Lender, due and payable monthly in
arrears on the first day of each month and on the Termination Date; provided,
however that during Default Periods, in the Lender’s sole discretion and without
waiving any of its other rights and remedies, such fee shall increase to seven
and one-half percent (7.5%) of the Aggregate Face Amount. The foregoing fee
shall be in addition to any and all fees, commissions and charges of any Issuer
of a Letter of Credit with respect to or in connection with such Letter of
Credit.
               (d) Section 2.11(e) of the Credit Agreement is hereby deleted and
replaced as follows:
     (e) Termination and Line Reduction Fees. If the Credit Facility is
terminated (i) by the Lender during a Default Period that begins before a
Maturity Date, (ii) by the Borrower (A) as of a date other than a Maturity Date
or (B) as of a Maturity Date but without the Lender having received written
notice of such termination at least 90 days before such Maturity Date, or if the
Borrower reduces the Maximum Line, the Borrower shall pay to the Lender a fee in
an amount equal to a percentage of the Maximum Line (or the reduction of the
Maximum Line, as the case may be) as follows: (A) two percent (2.0%) if the
termination or reduction occurs on or before January 31, 2007; and (B) one
percent (1.0%) if the termination or reduction occurs after January 31, 2007.
               (e) Effective December 31, 2005, Sections 6.2(a) through 6.2(c)
are hereby deleted and replaced as follows:

- 2 -



--------------------------------------------------------------------------------



 



(a) Quarterly Net Worth. The Borrower covenants that as of July 31, 2005, 2005,
the Guarantor had a Book Net Worth of not less than $51,721,950. The Borrower
covenants that, commencing with the fiscal quarter ending October 31, 2005 and
continuing each quarter thereafter, the Guarantor shall not achieve a Book Net
Worth decrease of more than the amounts set forth below as measured from the
last day of the immediately preceding fiscal year.

          Quarter Ending   Maximum Net
Worth Decrease  
October 31, 2005
  ($  7,820,000.00 )
January 31, 2006
    ($14,500,000.00 )
April 30, 2006
    ($17,500,000.00 )
July 31, 2006
    ($20,500,000.00 )

(b) Monthly Net Worth. The Borrower covenants that commencing with the month
ending August 30, 2005 and continuing on the last day of each month thereafter,
the Guarantor’s Book Net Worth as of the last day of each such month shall not
be less than the amounts set forth below:

         
August, 2005 through October, 2005
  $ 44,000,000.00  
November, 2005 through January, 2006
  $ 37,222,000.00  
February, 2006 through April, 2006
  $ 34,222,000.00  
May, 2006 through July, 2006
  $ 31,222,000.00  

(c) Capital Expenditures. The Borrower and the Guarantor together will not incur
or contract to incur Capital Expenditures of more than $1,500,000.00 in the
aggregate during 2006 fiscal year.
               (f) There is hereby added a new Section 7.1(r) to the Credit
Agreement, which provides as follows:
     (r) The Premises has not been sold on or before March 31, 2006 and the
Borrower has failed to increase the value of the securities held in Wells Fargo
Brokerage Services, LLC account no. 12781647 to not less than $1,000,000.00.
               (g) There is hereby added a new Section 7.1(s) to the Credit
Agreement, which provides as follows:

- 3 -



--------------------------------------------------------------------------------



 



     (s) The Borrower shall sell the Premises and fail to provide Lender with a
Landlord’s Disclaimer and Consent (and Memorandum thereof) in form and substance
satisfactory to the Lender.
               (h) Exhibit B of the Credit Agreement is hereby deleted and
replaced with Exhibit B attached hereto.
          2. Reimbursement Agreement Amendments. The Reimbursement Agreement is
hereby amended as follows:
               (a) The phrase “one and one-half percent (1.5%)” contained in the
definition of “Facility Fee” contained in Section 1.1 of the Reimbursement
Agreement is hereby deleted and replaced with the phrase “four and one-half
percent (4.5%)”.
               (b) There is hereby added a new Section 2.2(c) to the
Reimbursement Agreement which provides as follows:
     (c) If the Letter of Credit is terminated or cancelled at any time on or
before January 31, 2007, the Borrower shall pay to the Lender a termination fee
in an amount equal to two percent (2.0%) of the Available Amount. If the Letter
of Credit is terminated or cancelled at any time after January 31, 2007, the
Borrower shall pay to the Lender a termination fee in an amount equal to one
percent (1.0%) of the Available Amount.
          3. No Other Changes. Except as explicitly amended by this Amendment,
all of the terms and conditions of the Credit Agreement shall remain in full
force and effect and shall apply to any advance or letter of credit thereunder.
          4. Conditions Precedent. This Amendment shall be effective when the
Lender shall have received an executed original hereof, together with each of
the following, each in substance and form acceptable to the Lender in its sole
discretion:
               (a) The Acknowledgment and Agreement of Guarantor set forth at
the end of this Amendment, duly executed by the Guarantor and Subordinated
Creditor.
               (b) A Certificate of the Secretary of the Borrower certifying as
to (i) the resolutions of the board of directors of the Borrower approving the
execution and delivery of this Amendment, (ii) the fact that the articles of
incorporation and bylaws of the Borrower, which were certified and delivered to
the Lender pursuant to the Certificate of Authority of the Borrower’s secretary
or assistant secretary dated as of February 6, 2004 continue in full force and
effect and have not been amended or otherwise modified except as set forth in
the Certificate to be delivered, and (iii) certifying that the officers and
agents of the Borrower who have been certified to the Lender, pursuant to the
Certificate of Authority of the Borrower’s secretary or assistant secretary
dated as of February 6, 2004, as being authorized to sign and to act on behalf
of the Borrower continue to be so authorized or setting forth the sample
signatures of each of the officers and agents of the Borrower authorized to
execute and deliver this Amendment and all other documents, agreements and
certificates on behalf of the Borrower.

- 4 -



--------------------------------------------------------------------------------



 



               (c) Such other matters as the Lender may require.
          5. Representations and Warranties. The Borrower hereby represents and
warrants to the Lender as follows:
               (a) The Borrower has all requisite power and authority to execute
this Amendment and to perform all of its obligations hereunder, and this
Amendment has been duly executed and delivered by the Borrower and constitutes
the legal, valid and binding obligation of the Borrower, enforceable in
accordance with its terms.
               (b) The execution, delivery and performance by the Borrower of
this Amendment has been duly authorized by all necessary corporate action and do
not (i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect, having applicability to
the Borrower, or the articles of incorporation or by-laws of the Borrower, or
(iii) result in a breach of or constitute a default under any indenture or loan
or credit agreement or any other agreement, lease or instrument to which the
Borrower is a party or by which it or its properties may be bound or affected.
               (c) All of the representations and warranties contained in
Article V of the Credit Agreement are correct on and as of the date hereof as
though made on and as of such date, except to the extent that such
representations and warranties relate solely to an earlier date.
          6. References. All references in the Credit Agreement to “this
Agreement” shall be deemed to refer to the Credit Agreement as amended hereby;
and any and all references in the Security Documents to the Credit Agreement
shall be deemed to refer to the Credit Agreement as amended hereby.
          7. No Waiver. The execution of this Amendment and acceptance of any
documents related hereto shall not be deemed to be a waiver of any Default or
Event of Default or Default Period under the Credit Agreement or breach, default
or event of default under any Security Document or other document held by the
Lender, whether or not known to the Lender and whether or not existing on the
date of this Amendment.
          8. Release. The Borrower and each Guarantor by signing the
Acknowledgment and Agreement of Guarantor each hereby absolutely and
unconditionally releases and forever discharges the Lender, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing, from any and all claims, demands or causes of action of
any kind, nature or description, whether arising in law or equity or upon
contract or tort or under any state or federal law or otherwise, which the
Borrower or such Guarantor has had, now has or has made claim to have against
any such person for or by reason of any act, omission, matter, cause or thing
whatsoever arising from the beginning of time to and including the date of this
Amendment, whether such claims, demands and causes of action are matured or
unmatured or known or unknown.
          9. Amendment Fee. The Borrower shall pay the Lender as of the date
hereof a fully earned, non-refundable fee in the amount of $50,000.00 in
consideration of the Lender’s execution and delivery of this amendment.

- 5 -



--------------------------------------------------------------------------------



 



          10. Costs and Expenses. The Borrower hereby reaffirms its agreement
under the Credit Agreement to pay or reimburse the Lender on demand for all
costs and expenses incurred by the Lender in connection with the Loan Documents,
including without limitation all reasonable fees and disbursements of legal
counsel. Without limiting the generality of the foregoing, the Borrower
specifically agrees to pay all fees and disbursements of counsel to the Lender
for the services performed by such counsel in connection with the preparation of
this Amendment and the documents and instruments incidental hereto. The Borrower
hereby agrees that the Lender may, at any time or from time to time in its sole
discretion and without further authorization by the Borrower, make a loan to the
Borrower under the Credit Agreement, or apply the proceeds of any loan, for the
purpose of paying any such fees, disbursements, costs and expenses and the fee
detailed in Section 9 above.
          11. Miscellaneous. This Amendment and the Acknowledgment and Agreement
of Guarantor may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same instrument.

- 6 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed as of the date first written above.

              ZILA NUTRACEUTICALS, INC., an Arizona     corporation
 
       
 
  By   /s/ Andrew A. Stevens
 
       
 
       
 
      Its Vice President
 
            ZILA BIOTECHNOLOGY, INC., an Arizona     corporation
 
       
 
  By   /s/ Andrew A. Stevens
 
       
 
       
 
      Its Vice President
 
            ZILA PHARMACEUTICALS, INC., a Nevada     corporation
 
       
 
  By   /s/ Andrew A. Stevens
 
       
 
       
 
      Its Vice President
 
            ZILA SWAB TECHNOLOGIES, INC., an     Arizona corporation
 
       
 
  By   /s/ Andrew A. Stevens
 
       
 
       
 
      Its Vice President

- 7 -



--------------------------------------------------------------------------------



 



              WELLS FARGO BANK, NATIONAL     ASSOCIATION, acting through its
Wells Fargo     Business Credit operating division
 
       
 
  By   /s/ Darcy Della Flora
 
       
 
       
 
      Its Vice President

- 8 -



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS
          The undersigned, a guarantor of the indebtedness of the Borrower, as
defined above (the “Borrower”) to Wells Fargo Business Credit, Inc. (the
“Lender”) pursuant to a Guaranty dated as of February 6, 2004 (the “Guaranty”),
hereby (i) acknowledges receipt of the foregoing Amendment; (ii) consents to the
terms (including without limitation the release set forth in paragraph 8 of the
Amendment) and execution thereof; (iii) reaffirms his or its obligations to the
Lender pursuant to the terms of his or its Guaranty; and (iv) acknowledges that
the Lender may amend, restate, extend, renew or otherwise modify the Credit
Agreement and any indebtedness or agreement of the Borrower, or enter into any
agreement or extend additional or other credit accommodations, without notifying
or obtaining the consent of the undersigned and without impairing the liability
of the undersigned under the Guaranty for all of the Borrower’s present and
future indebtedness to the Lender.

              ZILA, INC., a Delaware corporation
 
       
 
  By   /s/ Andrew A. Stevens
 
       
 
       
 
      Its Vice President

- 9 -



--------------------------------------------------------------------------------



 



Exhibit B to Credit and Security Agreement
Compliance Certificate

     
To:
                                                              
 
   
 
  WELLS FARGO BANK, NATIONAL ASSOCIATION, acting through its Wells
Fargo Business Credit operating division
 
   
Date:
                                          , 2006
 
   
Subject:
  ZILA NUTRACEUTICALS, INC., an Arizona corporation, ZILA BIOTECHNOLOGY, INC.,
an Arizona corporation, ZILA PHARMACEUTICALS, INC., a Nevada corporation, ZILA
SWAB TECHNOLOGIES, INC., an Arizona corporation
 
   
 
  Financial Statements

In accordance with our Credit and Security Agreement dated as of February 6,
2004 (the “Credit Agreement”), attached are the financial statements of ZILA
NUTRACEUTICALS, INC., an Arizona corporation, ZILA BIOTECHNOLOGY, INC., an
Arizona corporation, ZILA PHARMACEUTICALS, INC., a Nevada corporation, ZILA SWAB
TECHNOLOGIES, INC., an Arizona corporation (collectively, jointly and severally
the “Borrower”), as of and for                                         ,
                       (the “Reporting Date”) and the year-to-date period then
ended (the “Current Financials”). All terms used in this certificate have the
meanings given in the Credit Agreement.
          I certify (as an officer of the Borrower, but not in my personal
capacity) that the Current Financials have been prepared in accordance with
GAAP, subject to year-end audit adjustments, and fairly present the Borrower’s
financial condition and the results of its operations as of the date thereof.
Events of Default. (Check one):
o The undersigned does not have knowledge of the occurrence of a Default or
Event of Default under the Credit Agreement except as previously reported in
writing to the Lender.
o The undersigned has knowledge of the occurrence of a Default or Event of
Default under the Credit Agreement not previously reported in writing to the
Lender and attached hereto is a statement of the facts with respect to thereto.
The Borrower acknowledges that pursuant to Section 2.10(d) of the Credit
Agreement, the Lender may impose the Default Rate at any time during the
resulting Default Period.
I hereby certify to the Lender as follows:
o The Reporting Date does not mark the end of one of the Borrower’s fiscal
quarters, hence I am completing only paragraph                      below.
     o The Reporting Date marks the end of one of the Borrower’s fiscal
quarters, hence I am completing all paragraphs below except paragraph
                    .

- 10 -



--------------------------------------------------------------------------------



 



o The Reporting Date marks the end of the Borrower’s fiscal year, hence I am
completing all paragraphs below.
Financial Covenants. I further hereby certify that (as an officer of the
Borrower, but not in my personal capacity) the Borrower is in compliance with
the covenants set forth in Section 6(a) through (c) of the Agreement, except as
indicated below. The calculations made to determine compliance are as follows:
Covenant 6.2(a) Quarterly Net Worth

                  Maximum Net Worth       Quarter Ending   Decrease     Actual
October 31, 2005
  ($  7,820,000.00 )    
January 31, 2006
    ($14,500,000.00 )    
April 30, 2006
    ($17,500,000.00 )    
July 31, 2006
    ($20,500,000.00 )    

Covenant 6.2(b) Monthly Net Worth

                  Minimum Net Worth     Month Ending   Required   Actual
August, 2005 through October, 2005
  $ 44,000,000.00      
November, 2005 through January, 2006
  $ 37,222,000.00      
February, 2006 through April, 2006
  $ 34,222,000.00      
May, 2006 through July, 2006
  $ 31,222,000.00      

- 11 -



--------------------------------------------------------------------------------



 



Covenant 6.2(c) Capital Expenditures

                      Maximum Allowable Capital     Year   Expenditures   Actual
2006
  $1,500,000.00      

     Attached hereto are all relevant facts in reasonable detail to evidence,
and the computations of the financial covenants referred to above.

                  ZILA NUTRACEUTICALS, INC., an Arizona     corporation
 
           
 
  By                  
 
           
 
      Its    
 
           
 
                ZILA BIOTECHNOLOGY, INC., an Arizona     corporation
 
           
 
  By                  
 
           
 
      Its    
 
           
 
                ZILA PHARMACEUTICALS, INC., a Nevada     corporation
 
           
 
  By                  
 
           
 
      Its    
 
           
 
                ZILA SWAB TECHNOLOGIES, INC., an     Arizona corporation
 
           
 
  By                  
 
           
 
      Its    
 
           

- 12 -